DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-63, 65, 66 and 69-71 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989), hereinafter “Asahi”, in view of Choi et al. (US 2012/0140133), hereinafter “Choi”, both of record.

Regarding claim 52, Asahi discloses a device for speckle reduction (see Fig. 2), comprising an optical cell (10, Figs. 1-2) and a controller (5, Fig. 1; para. [0029]), wherein:
the optical cell (10) comprises a first and second cell wall (1a, 1b) spaced apart by a gap, and a liquid crystal composition (3) in the gap (see Fig. 1);
wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]);
the controller (5) is configured to cause fluid turbulence in the liquid crystal composition (3) (paras. [0026-0028]);
the fluid turbulence in the liquid crystal composition (3) results in time varying spatially random scattering of light transmitted through the liquid crystal composition (3) (paras. [0026-0028 and 0037]) and
wherein the liquid crystal composition has positive dielectric anisotropy (paras. [0031, 0034-0035 and 0041]).
Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of less than 400nm.
However, Choi discloses a device (see Fig. 1), having a chiral nematic phase (para. [0041]) with a pitch of less than 400nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of less than 400nm, as in Choi, into the device of Asahi to block the transmission of light in the 

Regarding claim 53, Asahi discloses wherein:  the optical cell (10) comprises a first and second electrode (2a, 2b) for causing an electric field within the gap (para. [0029]); the liquid crystal composition (3) comprises mobile ions (paras. [0031-0032 and 0041-0044]); and the controller (5) is configured to apply a voltage between the first and second electrodes (2a, 2b) to cause an electric field that results in fluid turbulence in the liquid crystal composition (3) due to movement of the mobile ions in response to the electric field (paras. [0029-0032 and 0041-0044]).

Regarding claim 54, Asahi discloses wherein the liquid crystal composition (3) further comprises:
(a) a dopant to enhance ionic concentration and reduce the electric field required for dynamic scattering, wherein the dopant comprises at least one of:  CTAB, an ionic dopant, an electron donor, or an electron acceptor (para. [0045]); and/or
(b) a redox dopant to improve lifetime of the liquid crystal composition.

Regarding claim 55, Asahi discloses wherein the liquid crystal composition (3):
i) comprises a chiral dopant to induce chirality; and/or
ii) is inherently ionic (paras. [0041-0044]); and/or
iii) comprises at least one of:  a smectic A phase; or a blue phase.

claim 56, Asahi discloses wherein the controller (5) is configured to apply a time varying electric field (para. [0029]).

Regarding claim 57, Asahi discloses wherein the controller (5) is configured to apply a time varying voltage to the first and second electrode (2a, 2b) to cause the time varying electric field (para. [0029]).

Regarding claim 58, Asahi discloses wherein a frequency of the time varying electric field is less than 1 kHz (paras. [0032-0033]).

Regarding claim 59, Asahi discloses wherein the first and second cell wall are substantially parallel (see Fig. 1), and the gap is between 2 µm and 50 µm (para. [0052]).

Regarding claim 60, Asahi discloses wherein the first and/or second cell wall (1a, 1b) comprises a structured surface adjacent to the liquid crystal composition (3) (para. [0050]).

Regarding claim 61, Asahi discloses a static diffuser (18a or 18b, Fig. 2; paras. [0050-0051]).

Regarding claim 62, Asahi discloses wherein the first and/or second electrode (2a, 2b) comprise at least one of a transparent conductive material, a transparent conductive oxide, a transparent conductive polymeric material, and graphene (para. [0038]).

claim 63, Asahi discloses wherein the liquid crystal composition (3) comprises nanoparticles or microparticles (para. [0052]; considering the cell gap size disclosed, the composition comprises at least microparticles).

Regarding claim 65, Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of at least 200nm.
However, Choi discloses wherein a chiral nematic phase (para. [0041]) has a pitch of at least 200nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of at least 200nm, as in Choi, into the device of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]).

Regarding claim 66, Asahi discloses wherein:
(i) the first and second cell walls (1a, 1b) are optically transmissive (para. [0038]), and the cell is configured to cause time varying spatially random scattering of light transmitted through the first cell wall (1a), the liquid crystal composition (3) and the second cell wall (1b); or
(ii) the first cell wall is optically reflective (paras. [0025 and 0038]), and the cell is configured to cause time varying spatially random scattering of light transmitted through the second cell wall and the liquid crystal composition and reflected from the first cell wall (paras. [0025-0027]).

claim 69, Asahi discloses an optical cell (10, Figs. 1-2), comprising:  a first and second cell wall (1a, 1b) spaced apart by a gap (see Fig. 1), a first and second electrode (2a, 2b) for causing an electric field within the gap and a liquid crystal composition (3) in the gap comprising mobile ions (paras. [0029-0032 and 0041-0044]), wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]), and wherein the liquid crystal composition (3) is selected to exhibit fluid turbulence due to movement of the mobile ions in response to the electric field such that the fluid turbulence in the liquid crystal composition results in time varying spatially random scattering of light transmitted through the liquid crystal composition (paras. [0026-0028 and 0037]), wherein the liquid crystal composition has positive dielectric anisotropy (paras. [0031, 0034-0035 and 0041]).
Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of less than 400nm.
However, Choi discloses an optical cell (see Fig. 1), having a chiral nematic phase (para. [0041]) with a pitch of less than 400nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of less than 400nm, as in Choi, into the optical cell of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]), to be free of disruptive defect structures, and to increase transmission in a controlled, smooth way (Choi, Figs. 3 and 6 and paras. [0109-0110]).

Regarding claim 70, Asahi discloses an image projection system (see Fig. 2), comprising a coherent light source (11) and the device or cell (10) of claim 52, the device or cell (10) configured to reduce speckle contrast in an image projected by the system (para. [0026]).

Regarding claim 71, Asahi discloses a method of speckle reduction (paras. [0026-0028]), comprising:
transmitting a coherent light beam (11, Fig. 2) through a liquid crystal cell (10, Figs. 1-2) comprising a liquid crystal composition (3, Fig. 1);
wherein the liquid crystal composition (3) has a chiral nematic phase (para. [0027]);
causing fluid turbulence in the liquid crystal composition (3), the fluid turbulence scattering causing dynamic scattering of the coherent light beam (paras. [0026-0028]), wherein the liquid crystal composition has positive dielectric anisotropy (paras. [0031, 0034-0035 and 0041]).
Asahi fails to explicitly disclose wherein the chiral nematic phase has a pitch of less than 400nm.
However, Choi discloses a method having a chiral nematic phase (para. [0041]) with a pitch of less than 400nm (paras. [0109-0110]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the chiral nematic phase has a pitch of less than 400nm, as in Choi, into the method of Asahi to block the transmission of light in the absence of an electric field (Choi, para. [0044]), to be free of disruptive defect structures, and to increase transmission in a controlled, smooth way (Choi, Figs. 3 and 6 and paras. [0109-0110]).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989) in view of Choi et al. (US 2012/0140133), as applied to claim 52 above, and further in view of Khan (US 7,956,941), of record.

Regarding claim 64, Asahi in view of Choi discloses the limitations of claim 52 above, but fails to explicitly disclose wherein the liquid crystal composition comprises a viscosity reducing agent.
However, Khan discloses a device for speckle reduction (see Fig. 1), wherein a liquid crystal composition (120 in 104, Figs. 2-4) comprises a viscosity reducing agent (col. 9, lines 61-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the liquid crystal composition comprises a viscosity reducing agent, as in Khan, into the device of Asahi and Choi to improve response time.

Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi Glass Co., Ltd. (WO 2009/081989) in view of Choi et al. (US 2012/0140133), as applied to claim 52 above, and further in view of Cui et al. (CN 104849932), of record, hereinafter “Cui”.

Regarding claim 67, Asahi in view of Choi discloses the limitations of claim 52 above, but fails to explicitly disclose wherein the controller comprises a pump configured to cause the fluid turbulence by pumping the liquid crystal composition.
However, Cui discloses a device for speckle reduction (see Fig. 1), wherein a controller (6 and 1) comprises a pump (2 and 1) configured to cause fluid turbulence by pumping a liquid crystal composition (in 9) (pp. 3-4).


Regarding claim 68, Asahi in view of Choi discloses the limitations of claim 52 above, but fails to explicitly disclose a temperature controlled stage for the optical cell for controlling an operating temperature of the optical cell; and a controller configured to operate the temperature controlled stage to keep the liquid crystal composition at an operating temperature that is nearer an upper transition temperature of the chiral nematic phase than a lower transition temperature of the chiral nematic phase.
However, Cui discloses a device for speckle reduction (see Fig. 1), comprising:
a temperature controlled stage (8) for the optical cell for controlling an operating temperature of the optical cell; and
a controller (7 and 6) configured to operate the temperature controlled stage (8) to keep a liquid crystal composition (in 9) at an operating temperature that is nearer an upper transition temperature of the chiral nematic phase than a lower transition temperature of the chiral nematic phase (pp. 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature controlled stage for the optical cell for controlling an operating temperature of the optical cell; and a controller configured to operate the temperature controlled stage to keep the liquid crystal composition at an operating temperature that is nearer an upper transition temperature of the chiral nematic phase than a .

Response to Arguments
Applicant’s arguments filed October 15, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Choi’s teachings relate to materials with negative dielectric anisotropy or zero dielectric anisotropy, and not positive dielectric anisotropy (Remarks, pp. 8-9).
However, Choi discloses at paras. [0027, 0034, 0077-0084, 0107, 0129-0131, 0136, 0142, 0151-0154, 0159 and 0161] several instances using materials having positive dielectric anisotropy, and even discloses at paras. [0027, 0034, 0077, 0079, 0107, 0128-0129 and 0142] dielectric anisotropy being positive, negative or even zero.  Hence, the device of Choi appears to encompass any dielectric anisotropy, similar to Asahi.  Thus, modifying the device of Asahi with the similar device of Choi would be appropriate and not have unexpected results.
Moreover, the disclosure of the present invention likewise cites a liquid crystal composition having positive dielectric anisotropy, negative dielectric anisotropy, or isotropic dielectric anisotropy, stating that it is not essential (paras. [0025, 0087 and 0098] of PGPub.).
Furthermore, in response to applicant’s argument that the teachings of Choi are not relevant to the problem of improving speckle reduction, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896